Citation Nr: 0816109	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip 
disability, as secondary to the service-connected left femur 
disability.

2. Entitlement to service connection for a left hip 
disability, as secondary to the service-connected left femur 
disability.

3. Entitlement to service connection for a lumbar spine 
disability, as secondary to the service-connected left femur 
disability.

4. Entitlement to a compensable disability rating for 
residuals of a fracture of the left femur.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In a March 2002 rating decision issued in April 2002, the RO 
denied service connection for a right hip disability, a left 
hip disability and a lumbar spine disability, as secondary to 
the service connected left femur disability, and continued a 
noncompensable disability rating for residuals of a fracture 
of the left femur.  In a September 2002 rating decision, the 
RO denied service connection for a left eye disorder and a 
scar, and again denied connection for a right hip disability, 
a left hip disability and a lumbar spine disability, as 
secondary to the service connected left femur disability.   
In a February 2004 rating decision, the RO granted service 
connection for a left eye disorder and a scar, and those 
issues are no longer on appeal.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

In an August 2006 decision, the Board remanded the issue of 
an increased rating for residuals of a fracture of the left 
femur for the RO to furnish a Statement of the Case (SOC) for 
this issue, and denied service connection for a right hip 
disability, a left hip disability and a lumbar spine 
disability, as secondary to the service connected left femur 
disability.  In October 2006, the RO provided the veteran 
with an SOC for an increased rating for residuals of a 
fracture of the left femur, and the veteran filed a 
substantive appeal on that issue.  

The veteran appealed the August 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Order, which granted a March 2008 Joint 
Motion for Partial Remand (Joint Remand), the Court vacated 
that part of the Board's decision which denied service 
connection for a right hip disability, a left hip disability 
and a lumbar spine disability, as secondary to the service 
connected left femur disability. 

The issues currently before the Board are service connection 
for a right hip disability, a left hip disability and a 
lumbar spine disability, as secondary to the service-
connected left femur disability, pursuant to the Joint 
Remand, and an increased rating for residuals of a fracture 
of the left femur, as an SOC has been provided and the 
veteran has perfected his appeal on this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The RO did not inform the veteran about what he would need to 
show to establish service connection on a secondary basis due 
to aggravation.  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2007).  The 
veteran must be provided with this notice.

In addition, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  On remand, the 
veteran should be provided with notice that includes the 
criteria necessary for a higher disability rating for his 
service-connected residuals of a fracture of the left femur, 
which is service-connected under Diagnostic Code 5255.

The Court, in its March 2008 Order, granted the Joint Remand 
vacating the Board's August 2006 decision due to the fact 
that VA did not attempt to obtain the veteran's Social 
Security Administration (SSA) records.  On remand, the AOJ 
must obtain the veteran's SSA records.  See Woods v. Gober, 
14 Vet. App. 214, 222 (2000).

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The Board notes that the claims file contains a 
February 2002 VA medical examination report which reflects 
the examiner's opinion that the veteran did not develop 
symptoms in his lumbosacral spine and hips until he was 66 
years old, and that the veteran's lumbar spondylosis and 
degenerative joint disease involving both hips is probably 
the result of the natural wear and tear on these joints due 
to aging.  However, the examiner did not provide an opinion 
as to whether the veteran's service-connected residuals of a 
left femur fracture are aggravating his lumbar spondylosis 
and degenerative joint disease involving both hips beyond the 
natural progression of these conditions.  Allen, supra.  

Regarding the veteran's increased rating claim for residuals 
of a left femur fracture, it appears that the veteran is 
receiving ongoing treatment for his left leg disability.  
However, the most recent treatment records are from November 
2006.  In addition, the most recent examination for the 
veteran's service-connected residuals of a left femur 
fracture was in February 2002.  

In the interest of fulfilling the duty to assist, the AOJ 
should attempt to obtain any treatment records for the 
veteran's left femur disability since November 2006.  Also, 
the veteran should be afforded a VA orthopedic examination to 
determine whether his lumbar spondylosis and degenerative 
joint disease involving both hips are being aggravated by his 
service-connected residuals of a left femur fracture and also 
to determine the current severity of his service-connected 
residuals of a left femur fracture.  In terms of the 
veteran's left leg disability, the examination report should 
include an evaluation of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements, and weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45 
(2007), See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  Accordingly, consideration should be 
given to the possibility of staged ratings for the veteran's 
left femur disability; that is, separate ratings for separate 
periods of time based on the facts found, for the relevant 
appeals period. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant notice that 
informs the veteran (1) of the evidence 
required to establish a secondary service 
connection claim on the basis of 
aggravation, pursuant to 38 C.F.R. 
§ 3.310 (2007), (2) that he can submit 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (3) the criteria of 
Diagnostic Code 5255, pertaining to his 
left leg disability, (4) that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (5) 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization.  

The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the SSA.  If records are 
unavailable, SSA should so indicate.

3.  The AOJ should ask the appellant to 
identify all health care providers that 
have treated him for his service-
connected left femur disability.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  If 
records are unavailable, please have the 
provider so indicate.  

4.  After completion of 1 through 3 
above, the AOJ should make arrangements 
for the veteran to be afforded an 
orthopedic examination, by an appropriate 
specialist, to render an opinion as to 
whether the veteran's service-connected 
residuals of a left femur fracture are 
aggravating his lumbar spondylosis and 
degenerative joint disease involving both 
hips beyond the natural progression of 
these conditions and the current nature 
and severity of his service-connected 
residuals of a left femur fracture.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examinations, and the report should 
so indicate.  

With regard to the veteran's lumbar 
spondylosis and degenerative joint 
disease involving both hips, the 
orthopedic examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that his lumbar spondylosis 
and degenerative joint disease involving 
both hips are proximately due to, or the 
result of, the veteran's service-
connected residuals of a left femur 
fracture; and (2) whether it is at least 
as likely as not (50 percent or more 
probability) the veteran's residuals of a 
left femur fracture have aggravated or 
accelerated his lumbar spondylosis and 
degenerative joint disease involving both 
hips beyond their natural progression. 

In terms of the veteran's residuals of a 
fracture of the left femur, the examiner 
is to assess the nature and severity of 
the veteran's left femur in accordance 
with the latest AMIE worksheet for rating 
hip and thigh disorders.  The examiner 
should note whether there is malunion of 
the femur and, if so, whether it results 
in slight, moderate or marked knee or hip 
disability.  The examiner should also 
note whether there is any limitation of 
motion of the left thigh, and whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
 
The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorders is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims for (1) service connection for his 
lumbar spondylosis and degenerative joint 
disease involving both hips, to include 
consideration of the claim on the basis 
of aggravation under the holding reached 
in Allen v. Brown, 7 Vet. App. 439, 448 
(1995), and (2) an increased rating for 
his service-connected residuals of a 
fracture of the left femur, to include 
consideration of Hart v. Mansfield, 21 
Vet. App. 505 (2007).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


